              Case:20-01947-jwb         Doc #:406 Filed: 12/01/2020            Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF MICHIGAN


    In re:                                                        Chapter 11
                                                                  Case No. 20-01947-jwb
    BARFLY VENTURES, LLC, et al,1                                 Hon. James W. Boyd

                      Debtors.                                    Jointly Administered
    ______________________________________/


                                       PROOF OF SERVICE

       The undersigned certifies that on December 1, 2020, a copy of the Order Approving
Application for Payment of Professional Fees of Mastodon Ventures, Inc., was served via U.S.
Mail and ECF to the following:

    BarFly Ventures, LLC                              Pachulski Stang Ziehl & Jones LLP
    Attn. Ned Lidvall                                 Attn. John Lucas
    280 Ann Street NW, Suite 110                      150 California Street, 15th Floor
    Grand Rapids, Michigan 49504                      San Francisco, CA 94111-4500

    Warner Norcross + Judd LLP                        The United States Trustee
    Attn. Elisabeth M. Von Eitzen                     Attn. Michael Maggio
    150 Ottawa Avenue, NW, Suite 1500                 125 Ottawa Street, Suite 200R
    Grand Rapids, Michigan 49503                      Grand Rapids, Michigan 49503

    Sugar Felsenthal Grais & Helsinger LLP            Jaffe Raitt Heuer & Weiss
    Attn. Michael Brandess                            Attn. Paul Hage
    30 N. LaSalle Street, Suite 3000                  27777 Franklin Road, Suite 2500
    Chicago, Illinois 60602                           Southfield, Michigan 48034




1
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids
Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229),
HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline,
LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-
Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington,
LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis,
LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
          Case:20-01947-jwb     Doc #:406 Filed: 12/01/2020   Page 2 of 2




Rayman & Knight
Attn. Steve Rayman
141 E. Michigan Avenue, Suite 301         Paul Hastings LLP
Kalamazoo, Michigan 49007                 Attn. Nathan S. Gimpel
                                          71 South Wacker Drive, Suite 4500
                                          Chicago, Illinois 60606


                                            /s/Elisabeth M. Von Eitzen
                                            Elisabeth M. Von Eitzen (P70183)
                                            150 Ottawa Ave. NW, Suite 1500
                                            Grand Rapids, MI 49503
                                            (616) 752-2000
                                            evoneitzen@wnj.com
                                            Counsel to the Debtors
